 ATLANTA PRINTING SPECIALTIESAtlantaPrintingSpecialtiesand Paper ProductsUnion Local527, AFL-CIO (The Mead Corpora-tion)andJerry Fred Fennel.Cases 10-CB-2312and 10-CB-2323December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 21, 1974, Administrative Law Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge, as expandedherein, and to adopt his recommended Order.The pertinent facts, as established by the stipulationof the parties and the findings of the AdministrativeLaw Judge, are as follows: The parties' collective-bar-gaining agreement, which was scheduled to expire onNovember 1, 1973, allowed each employee to executea form authorizing payroll checkoff of his union mem-bership dues. Each form essentially embodied the re-quirements of Section 302(c)(4) that the authorizationnot be irrevocable for a period of more than 1 year, orbeyond the termination date of the "applicable collec-tive-bargainingagreement,"whicheveroccurredsooner; and each form guaranteed a 15-day escapeperiod immediately preceding the anniversary date ofthe authorization's execution, and a 15-day escapeperiod immediately preceding the termination date ofthe "applicable collective-bargaining agreement." OnOctober 13, 1973, a new collective-bargaining agree-ment was consummated, effective from October 15,1973, to February 15, 1975. Between October 17 andNovember 1, 1973, a number of employees gave noticeof revocation of their checkoff authorizations. Re-spondent caused the Employer to dishonor many ofthese notices as untimely.' It contended, as it nowcontends in this proceeding, that the "applicable collec-tive-bargaining agreement" was the new one ratherthan the old one, and the 15-day escape period immedi-ately preceding the termination date of the applicableIThe Respondent caused the Employer to honor other notices whichwere timely filed within the 15-day escape period immediately precedingthe anniversary dates of certain employees' execution of their checkoffauthorizations237collective-bargaining agreement was therefore fromJanuary 31,1975,to February15, 1975,rather thanfrom October 17, 1973,to November 1, 1973. It arguesthat hence its actions were proper under the statute,and excepts to the Administrative Law Judge's findingthat it violated Section 8(b)(1)(A) and (2) of the Act.We disagree with the Respondent's contention, andaffirm the finding of the Administrative Law Judge. Aswe read the Act, Section302(c)(4) guarantees an em-ployee two distinct rights when he executes a checkoffauthorization under a collective-bargaining agreement:(1) a chance at least once a year to revoke his authoriza-tion,and (2)a chance upon the termination of thecollective-bargaining agreement to revoke his authori-zation.The Respondent's interpretation of the statu-tory phrase"applicable collective-bargaining agree-ment,"however, would enable it to negate the secondright forever by the simple strategy of always negotiat-ing a new agreementprior to thecontractually createdescape period,which here began15 days before thetermination date.In our view,themost reasonableidentificationof the "applicable"contract is the onethat had not yet expired when the new agreement wasexecuted and prematurely put into effect.We do not believe that Congress,in enacting Section302(c)(4), intended that the secondof the twodistrictemployee rights guaranteed thereby could be negatedby the device of such a premature contract renewal. Ifwe were to sanction the effectiveness of such a prema-ture contract renewal,we would permit the parties toentirely eliminate the statutorily guaranteed escapeperiod.2It is true,as the Respondent contends,that the par-ties are free to change the termination date or otherpertinent provisions of their agreement.But this does2The present case is distinguishable fromAmerican Smelting and Refin-ing Company (Mission Unit),200 NLRB 1004 (1972), precisely because ofthisThe checkoff authorization forms involved inAmerican Smeltingstated, "Thisauthorization shall be effective and cannot be cancelledfor a period of one (1) year from the date appearing above or until thetermination date of the current collective-bargainingagreementwhich-ever occurssooner," and added, "I hereby voluntarily authorize you tocontinue the above authorizationin effect after the expiration of theshorter of the periods above specified, for further successive periods of one(1) year from such date " In that case, after the old agreement expired anda new one was executed, a number of employees fil'd revocation noticeswithin an annual 15-day escape period immediately following the anniver-sary dates of their authorizations' executions The union, however, causedthe employer to dishonor such notices as untimely, contending that accord-ing to the above-quotedlanguage inthe authorization forms, the annualescape period had shifted to the 15 days immediately following the anniver-sary date of the old agreement's termination The Board found no violation,concluding first that the union's action wastaken in good faith and involveda reasonableinterpretationof the relevantlanguage inthe collective-bar-gaining agreementand the authorization forms The Board then concludedthat, as so interpreted, the provisions of the agreement did not infringe uponthe exercise of employees' Sec 7 rights Unlike in theinstant case, inAmerican Smelting,the union preserved both the right at least once a yearto revoke a checkoff authorization (even though it shifted the annual dateon which revocation could be made) and the right upon the termination ofthe old agreement to revokean authorization-whereas in the present case,the Union negated the latter statutory right entirely215 NLRB No. 15 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot mean that they are at liberty thereby to extinguishstatutory rights or to escape the legislative mandate ofSection 302(c)(4) of the Act.In changing termination dates, therefore, partiesmust preserve the statutory right of the employees torevoke their checkoff authorizations during the previ-ously established escape period occurring before theoriginally intended expiration date of the old contract.For the above reasons and those advanced by the Ad-ministrative Law Judge, we conclude that the Unionviolated Section 8(b)(1)(A) of the Act by causing theEmployer to dishonor the employees' revocation no-tices here in question, thus restraining and coercing theemployees in the exercise of their statutory right torevoke their checkoff authorizations.'We further con-clude that the Union violated Section 8(b)(2) of the Actby causing the Employer to discriminate against theemployees who gave notice of revocation of theircheckoff authorizations, thus encouraging membershipin the Union.4ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, Atlanta Printing Specialties and PaperProductsUnion Local 527, AFL-CIO, Atlanta,Georgia, its officers, agents, and representatives, shalltake the action set forth in the said recommended Or-der.3 SeeJohn I Paulding, Inc,130 NLRB 1035, 1043 (1961)4 It is well settled that where an employee has validly revoked his checkoffauthorization,a union's causingan employer to continue deducting duesviolates Sec 8(b)(2)Industrial Towel and Uniform Services, a Division ofCavalier Industries, Inc,195 NLRB 1121 (1972), enforcement denied onother grounds 473 F 2d 1258 (C A 6, 1973) The discrimination in theinstant caselay in the fact that the Employer deducted unauthorized sumsfrom the paychecks of employees who had properly given notice of revoca-tion of their checkoff authorizations. The encouragement of union member-ship lay in the fact that employees, seeing the futility of trying to revoketheir checkoff authorizations, henceforth would be discouraged from tryingto revoke their union membership absent a valid union-security clauseWenote that Georgia, where Respondent's plant is located, has a right-to-worklawDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge inCase 10-CB-2312 was filed on November 9, 1973.The charge in Case 10-CB-2323 was filed on January 9,1974, and amended on February 7, February 21, and April4, 1974. An Order Consolidating Cases and ConsolidatedComplaint wereissued onFebruary 21, 1974. An Amend-mentto Complaintwas issuedon April 24, 1974. Respondentfiled a Motion toDismiss onMarch 5, 1974. AdministrativeLaw Judge Arthur Leff denied Respondent's motion on April8, 1974. On April 22, April 24, and May 2, 1974, respectively,Fennell, counsel for Respondent, and counsel for the GeneralCounsel executed a stipulation that:The charge in Case No. 10-CB-2312, the charge andthe first, second, third and fourth' amended charges, inCase No. 10-CB-2323, the Consolidated Complaint andNotice of Hearing, Respondent's Motion to Dismiss theConsolidated Complaint, General Counsel's Responseto the Motion to Dismiss, the Order dated April 8, 1974,by Administrative Law Judge Arthur Leff on said Mo-tion,Respondent's Answer to the Consolidated Com-plaint, the Amendment to the Consolidated Complaintissued on April 24, 1974, and this Stipulation and itsattached exhibits constitute the entire record in this case,and the introduction of any further or other evidencebefore an Administrative Law Judge is expressly waivedThe stipulation also provides that:All parties waive hearing and agree that this mattershall be submitted to the Chief Administrative LawJudge of the Board, upon a motion by Counsel for theGeneral Counsel, for a decision by a duly designatedAdministrative Law Judge, upon the record describedherein, provided that the parties shall have 21 days fromthe date of the order granting such motion, or suchfurther period as may be allowed for good cause shownto file briefs and proposed findings of fact and conclu-sions of law with said Administrative Law Judge.Counsel for the General Counsel so moved on May 3, 1974.Iwas designated by the Chief Administrative Law Judge onMay 8, 1974.Upon the record formulated in this manner and after dueconsideration of briefs, I make the following:FINDINGS OF FACTIJURISDICTIONThe Mead Corporation, herein called the Employer, is, andhas been at all times material herein, an Ohio corporation,with an office and place of business located at Atlanta,Georgia, where it is engaged in the manufacture and sale ofboxes and cartons. The Employer, during the past calendaryear,which period is representative of all times materialherein, sold and shipped finished products valued in excess of$50,000 directly to customers located outside the State ofGeorgia.IITHE UNFAIR LABOR PRACTICESA. FactsRespondent and the Employer were parties to a collective-bargaining agreement, effective July 20, 1970, to expireNovember 1, 1973, which provided in article II,inter alia,forthe payroll deduction and remittance to Respondent of Re-spondent's membership dues upon the execution of an au-thorization therefor to the Employer by an employee. (The1There is no fourth amended charge in the documents before me ATLANTA PRINTING SPECIALTIESlanguage of said article has remained substantially unchangedthroughout successive agreements between Respondent andthe Employer since 1963.) The authorization for dues deduc-tion involved herein provides-This authorization shall be irrevocable for a period ofone year from the date of its execution or for the dura-tion of the applicable collective bargaining agreement,whichever occurs sooner.The authorization provides for an annual escape period dur-ing the 15 days preceding the anniversary date of the authon-zation, and for an escape period during the last 15 days of theapplicable collective-bargaining agreement,during which no-tice of revocation can be given.In July of 1973, Respondent and the Employer begannegotiations which, on October 13, 1973, resulted in agree-ment upon a new collective-bargaining agreement,which wasratified on October 14, 1973, and by its terms became effec-tive upon October 15, 1973, to expire February 15, 1975.The 1967-70 agreement between Respondent and TheMead Corporation, by its terms, was effective from Novem-ber 1, 1967, to expire November 1, 1970.The following employees, prior to October 15, 1973, au-thorized the Employer to deduct Respondent's membershipdues from their wages each month, and to remit said amountsso deducted to Respondent:Virgill C. AllenJohn F. AndersonNoel T.BryantCharles E. CampbellLewis CarrKen CoryellDonald E. CrowPatsey DevorceBarney DowdellJamesE.DurmireNina EverettJerry FredFennellWilburn GarrettWilma GarrettW. C. GaylorW. A.GnffeyGordon E. GurleyLawrenceWilliamsJames F. HoganClaudia HoustonCalvin HughesJulius JacksonGary JonesJamesN. KendrickDonald A. KingDale MarlowGwendolyn NunnallyAlonzo PaulhillThomas L. PuzderAndrew J. SellersHoward SlatanLucille SmithDouglas F. SpinksJames SpiveyEllaM. ThomasBetween October 17, 1973, and November 1, 1973, a num-ber of employees gave notice to the Respondent and to theEmployer, in proper form, to revoke their dues deductionauthorizations.Some of such revocation notices were given within theannual escape period of the individual authorization and weretherefore timely on that basis. Respondent caused the em-ployer to honor these revocation notices.Others of such revocation notices, including those given bythe employees listed above, were not given within the annualescape period of the individual authorization, but were givenwithin the 15 days preceding the expiration date specified inthe old agreement. Respondent caused the Employer not tohonor these revocation notices given by the employees listedabove, so that these employees continued on dues checkoffnotwithstanding their attempted revocation.239The stipulation contains the following paragraph relatingto Respondent's contentions:Respondent contends that the new agreement . . . isthe "applicable collective bargaining agreement," thatthe revocation notices of the employees listed [above]were not given during the fifteen day annual escapeperiod nor during the fifteen days previous to the expira-tion of the "applicable collective bargaining agreement"and that such notices were not timely under the duesdeduction agreement (authorization) in effect betweeneach member and Respondent.The stipulation contains the following further agreementbetween the parties with respect to those paragraphs of thecomplaint which allege that Respondent's purpose in causingthe Employer to refuse to honor the revocations of the em-ployees named above was "to encourage membership in Re-spondent" and that Respondent's acts constitute unfair laborpractices affecting commerce within.the meaning of Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended:With reference to paragraphs 10 and 11 of the Con-solidated Complaint and Respondent's Answer thereto,it is agreed that the violation alleged therein is predictedupon the contention that the said revocations by theemployees were timely, and that the violation of Section8(a)(3) of the Act as encompassed therein arose solely asa consequence of Respondent's causing The Mead Cor-poration to refuse to honor said revocations.B. Analysis and ConclusionsIn his Response to Respondent'sMotion to Dismiss and inhis brief to me counsel for the General Counsel relied onFelterv.SouthernPacific Company,359 U.S. 326,andInter-nationalUnion,United Automobile,Aircraft,AgriculturalImplementWorkers ofAmerica,AFL-CIO,et al.(John LPaulding,Inc.),130 NLRB1035 (1961).In denying Respon-dent'smotion,Administrative Law Judge Leff said:Assuming as I must for purposes of this motion the truthof the allegations of the consolidated complaint, and inlight of the decisions cited by the General Counsel in hisResponse,I find no merit in Respondent's motion.The only significant difference betweenPaulding,supra,and this case is that there the employees involved had takenaction after the expiration of one contract and before execu-tion of another,while herethey tookaction during the escapeperiod provided at the end of one contract at a time whenanother had superseded it. The Board had occasion to charac-terize its holding in the case relied on by the General Counselin the third of a series ofPauldingcases, 142 NLRB 296 at299-300:In the first of these cases,International Union,UnitedAutomobile,Aircraft,Agricultural ImplementWorkersof America, AFL-CIO (John I.Paulding,Inc.),130NLRB 1035, Respondents attempted to cause the dis-charge of some 33 employees who had submitted resig-nations from Respondents on or after the expiration ofthe first contract and prior to the execution of the secondcontract on January 11, 1960.The Board found that,under the Act, these employeeshad a right to withdraw their membership from Re- 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents after the first contract expired and at any timethere was no contract in existence. The Board concludedthat these employees had, for purposes of the Act, effec-tively terminated their membership prior to the date ofthe second contract, and were not, therefore, on thatdate members who were subject to the maintenance-of-membership clause in the second contract, and accord-ingly, Respondents' attempts to cause their discharge fornonpayment of dues under that clause were unlawful.Thus, the precise question posed in this case is whether Re-spondent can abrogate employees' statutory right to canceltheir checkoff authorizations during an escape period pro-vided at the end of the term of a collective-bargainingagreement by eiiecuting a second collective-bargainingagreement which takes effect earlier than the first day ofthe escape period.In the firstPaulding easethe Board adopted the Intermedi-ate Report of Trial Examiner Vicent M. Rotolo (except forone aspect of his recommended Order and notice not relevanthere), including the statement that:No restrictions or limitations imposed by either theCompany or the Union unilaterally or by agreementwith each other will be permitted to prevent the freeexercise of the employee's statutory right to revoke hisdues checkoff authorization at the termination of thecontract.Respondent contends the principle enunciated in thePauldingcase is not controlling because of what it character-izes as the Board's "continuity of union security" doctrine.It cites as dispositiveAmerican Smelting & Refining Com-pany (Mission Unit),200 NLRB 1004. That case involved theinterpretation of a checkoff authorization form which read inpart:This assignment and authorization shall be effectiveand cannot be cancelled for a period of one (1) year fromthe date appearing above or until the termination date ofthe current collective bargaining agreement between theCompany and the Union, whichever occurs sooner.In sustaining Administrative Law Judge Jerrold H. Shapi-ro's conclusionthat the Act had not been violated by theinterpretation agreed on by company and union, the Boardsaid:Our dismissal of the complaint herein does not restsolely on the finding that "Respondents acted reasona-bly and in good faith in construing the authorizationsand the collective bargaining agreement ...." but alsoon our conclusion that,as sointerpreted, the provisionsof Respondents' agreement respecting the checkoff ofunion dues did not infringe upon employees' exercise ofSection 7 rights.Respondent contendsAmerican Smeltingstands for thesethree propositions:(1) [T]hat the parties to a collective bargaining agree-ment may provide for reasonable fifteen-day escape pen-ods which are enforceable as limitations upon the rightto revoke a check-off authorization, (2) that the check-off authorizationis an agreementby the employee whichmay limit his right to revoke a check-off authorization,and (3) that a construction of dues check-off authonza-tion which deprives an employee of a supposed oppor-tunity to revoke does not necessarily violate his Section7 rights.-Assuming, without finding, that the Board intended itsdecision inAmerican Smeltingto have this sweeping effect,itdoes not follow that it is controlling here. The questionposed in thiscase,i.e.,what does the word "applicable" meanin the statutory guarantee that a checkoff authorization"shall not be irrevocable. .. beyond the termination date ofthe applicable collective agreement," was not considered inAmerican Smelting.While neitherPauldingnorAmericanSmeltingis on all fours with this case,American Smeltingisnot, as Respondent contends, "more nearly like the presentcasethan any other "Pauldingis.The thirdPauldingcase,142 NLRB 296 (1963),Hershey Chocolate Corporation,140NLRB 249, andNational Lead Company, Titanium Division,106 NLRB 434 (1953), cited by Respondent for its doctrineof "continuity of union security,"are even lessapposite thanAmerican Smelting.As Respondent points out, "they dealtwith union shop and maintenance of membershipclauses,rather than check-off clauses." Finally, the portions of thelegislativehistory of the Taft-Hartley Act which Respondentrelies on do not require a different conclusion. They provideno insight into what Congress meant by the use of the word"applicable" in the situation presented here.The employees listed above had a statutory right to revoketheircheckoff authorizations between October 16 andNovember 1, 1973, because, by its terms, a collective-bargain-ing agreementwas due to expire on the latter date. TheBoard, inPaulding,has held that nothing will be permittedto prevent the free exercise of that right. The fact that Re-spondent caused the Employer to dishonor the revocationsexecuted by the employees listed above is sufficient to bringthis case within the ambit of Section 8(a)(3) even thoughRespondent has made no request and conditions of employ-ment which would be discriminatory within the meaning ofthatsectionof the Act. I find, therefore, that Respondent hasviolated Section 8(b)(1)(A) and (2) of the Act by causing theEmployer not to honor revocations of dues checkoff authori-zationsfurnished to it by its employees during the periodfrom October 16 to November 1, 1973Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Employer is, and has been atall timesmaterialherein, engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Respondent is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) of theAct.3.By causing the Employer not to honor revocations ofdues checkoff authorizations furnished to it by its employeesduring the period from October 16 to November 1, 1973,Respondent has violated Section 8(b)(1)(A) and (2) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, and ATLANTA PRINTING SPECIALTIESpursuant to Section10(c) of the Act,I hereby issuethe fol-lowing recommended:ORDER2Atlanta Printing Specialties and Paper Products UnionLocal 527, AFL-CIO, its officers,agents,and representa-tives, shall:1.Cease and desist from:(a) Causing The Mead Corporation not to honor revoca-tions of dues checkoff authorizations furnished to it by theemployees listed in Appendix A during the period from Octo-ber 16 to November 1, 1973.(b) In any like or relatedmanner restrainingor coercingemployees in the exercise of rightsguaranteedin Section 7 ofthe Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Notify The Mead Corporation,in writing, that it with-draws its request that said corporation not honor the revo-cations of dues checkoff authorizations furnished to it bythe employees listed in Appendix A during the period fromOctober 16 to November 1, 1973, and send a copy of saidletter to each of the employees listed in said Appendix.(b) Reimburse each of the employees listed in Appendix Afor the dues withheld fromhis wagesby The Mead Corpora-tion since November 1, 1973, plus interest, computing thesum due each employee in the manner prescribed in F. W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).(c) Post at its offices and meeting halls copies of the at-tached notice marked "Appendix B."3 Copies of said notice,on forms provided by theRegionalDirector for Region 10,after being duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said noticesare not al-tered, defaced, or covered by any other material.(d) Mailsignedcopies of the attached notice marked "Ap-pendix B" to theRegionalDirector for Region 10 for postingat facilities of The Mead Corporation, provided said corpora-tion chooses to post said notice.(c) Notify the Regional Director for Region 10, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIX AVirgill C. AllenJohn F. AndersonNoel T. BryantCharles F. CampbellLewis CarrKen CoryellDonald E. CrowPatsey DevorceBarney DowdellJames E.DurmireNina EverettJerry FredFennellWilburn GarrettWilma GarrettW. C. GaylorW. A. GriffeyGordon E. GurleyLawrence WilliamsJames F. HoganClaudia HoustonCalvin HughesJulius JacksonGary JonesJames N. KendrickDonald A. KingDale MarlowGwendolyn NunnallyAlonzo PaulhillThomas L. PuzderAndrew J. SellersHoward SlatanLucille SmithDouglas F.SpinksJames SpiveyEllaM. ThomasAPPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States Government241The National Labor Relations Board having found, after atrial, that we violated Federal law by causing The MeadCorporation not to honor revocations of dues checkoff au-thorizations furnished to it by some of its employees dur-ing the period from October 16 to November 1, 1973, wehereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor otheraid or protectionTo refrain from any or all of these things.WE WILL NOTcauseThe Mead Corporation not tohonor revocations of dues checkoff authorizations fur-nished to it by its employees during periods when itsemployees have a legal right to revoke their authoriza-tions.WE WILL NOT, in any like or related manner, restrainor coerce employees in the exercise of the above rights.WE WILL notify The Mead Corporation, in writing,that we withdraw our request it not honor the revoca-tions of dues checkoff authorizations furnished to it by:Virgill C. AllenJames F. HoganJohn F. AndersonClaudia HoustonNoel T. BryantCalvin Hughes 242Charles E. CampbellLewis CarrKen CoryellDonald E. CrowPat^ey DevorceBarney DowdellJamesE.DurmireNina EverettJerry Fred FennellWilburn GarrettWilma GarrettW. C. GaylorDECISIONS OF NATIONAL LABOR RELATIONS BOARDJulius JacksonGary JonesJamesN. KendrickDonald A. KingDale MarlowGwendolyn NunnallyAlonzoPaulhillThomas L. PuzderAndrew J.SellersHoward SlatanLucille SmithDouglasF. SpinksW. A. GriffeyJames SpiveyGordon E. GurleyEllaM. ThomasLawrence Williamsduring the period from October 16 to November 1, 1973, andsend a copy of said letter to each of these employees.WE WILLreimburse each of these employees for thedues withheld from his wagesby TheMead Corporationsince November1, 1973,plus interest.ATLANTAPRINTINGSPECIALTIESANDPAPER PRODUCTSUNION LOCAL 527,AFL-CIO